EXECUTION VERSION Amendment No. 1 to the Fifth Amended and Restated Limited Partnership Agreement of Managed Futures Premier Warrington L.P. dated as of January 30, 2012 (the “Agreement”) WHEREAS, the General Partner, having determined that such action is not adverse to the interests of and does not require the consent of the Limited Partners, hereby amends the Agreement as set forth below, pursuant to Section 18(a) of the Agreement. The second sentence of Section 1 of the Agreement, effective as of November 30, 2012, is hereby deleted and replaced by the following:The name of the limited partnership is Managed Futures Premier Warrington L.P. IN WITNESS WHEREOF, this Amendment to the Agreement has been executed for and on behalf of the undersigned as of November 30, 2012. General Partner: Ceres Managed Futures LLC By: Walter Davis President and Director Special Limited Partner: Warrington Asset Management, LLC By: Scott C. Kimple President
